McClain, C. J.
Before the death of Dennis Keefe in 1898 he had deeded to the defendant, his son, two hundred and fifty acres of land for a consideration named in the deed of $10,000. At the time this deed was made deceased had four living children — the defendant, the plaintiff, and two other daughters. These were children of his first marriage, which had been dissolved many years before by the death of these children’s mother. Subsequently Dennis Keefe had remarried, but at the time of the transaction herein referred to he was separated from his second wife. There were no children of his second marriage. Of the two hundred and fifty acres of land above referred to, ninety acres had belonged to the first wife; but the deceased, at the time of executing the conveyance to defendant, had-obligated himself, not only by the terms of the deed, but also* by collateral agreement, to make good the title to the defendant.
*991. Conveyance: payment of consideration *98In consideration of the conveyance the defendant was to pay $2,000 to the second wife, which has long since been paid, and execute to deceased a note for $6,000, bearing in*99terest, secured by a mortgage on the land. There is no satisfactory evidence of any agreement on the part of defendant to pay any additional sum to deceased, or to any one else, and the mere fact that the deed recited a consideration of $10,000 does not in itself give rise to any implied obligation to pay to deceased or his estate' the difference between the amounts specifically agreed to be paid and the amount named as consideration in the deed. Witnesses testified to some conversation with reference to a provision for $2,000 in behalf of a brother of defendant, who had not been heard of for several years; but there is nothing to indicate any obligation of defendant to pay that sum of money to his father or his father’s estate. This disposes of plaintiff’s claim with reference to the alleged indebtedness of $2,000.
2. Accord and satisfaction: consideration. It appears that after this conveyance had been made to defendant, and the note and mortgage had been executed, Dennis Keefe and his children became concerned lest the living wife should, after his death, make some . claim to a share m his estate, and the plan was # < ... conceived of making a complete distribution of his property, so that it should be entirely beyond her reach; and it seems that in accordance with this plan defendant agreed to pay each of his sisters $1,000 on his father’s death, and obligated himself in writing to support his father during the balance of his life, furnishing him necessary spending money, and at his death pay his debts and funeral expenses. In accordance with this arrangement Dennis Keefe entered of record satisfaction in full of the $6,000 mortgage and surrendered the note to defendant, which was subsequently destroyed. Later another arrangement was entered into, by all the parties concerned, by which plaintiff received from defendant $1,000, assuming an obligation to pay interest to her father on that amount until his death, and the two other sisters accepted from defendant $500 each in cash in lieu of the $1,000 which was to have been paid *100to them on their father’s death, and the defendant took his father into his own family, undertaking to support and care for him in that way until he should die, and thereupon the written obligation which he had given to his father was canceled. These facts being sufficiently shown by the evidence, we have no difficulty in sustaining the conclusion of the trial court that the petition of plaintiff asking judgment on the $6,000 note and foreclosure of the mortgage given to secure .it should be dismissed. It is not necessary to follow the argument of appellant’s counsel with reference to the essential elements of accord and satisfaction. It must be clear, without citation of authorities, that the cancellation of the mortgage and the surrender of the note in consideration of a new agreement, even though that agreement was to pay a smaller amount of money, by which defendant assumed an uncertain obligation to support his father during the remainder of his life, constituted such accord and satisfaction as would release defendant from any obligation to his father’s estate.
The decree of the trial court is therefore affirmed.